PER CURIAM
Petitioner objects to a revised ballot title certified by the Attorney General under ORS 250.067(2). Pursuant to ORS 250.067(1), petitioner earlier had submitted objections to a draft ballot title prepared by the Attorney General. The Attorney General accepted one of petitioner’s suggested changes to the Caption and made other changes to the draft ballot title as a result of suggestions made by others.
Upon consideration of petitioner’s objection to the revised Caption certified by the Attorney General, we are satisfied that the revised Caption “reasonably identifies the subject of the measure,” ORS 250.035(1).
Petitioner’s objections to the Question and Summary did not comply with ORS 250.085(5), which provides:
“When reviewing a title prepared by the Attorney General, the court shall not consider arguments concerning the ballot title not presented in writing to the Secretary of State unless the court determines that the argument concerns language added to or removed from the draft title after expiration of the comment period provided in ORS 250.067.”
We, therefore, do not consider petitioner’s objections to the Question or Summary. Hand v. Roberts, 309 Or 430, 433, 788 P2d 446 (1990); Kafoury v. Roberts, 303 Or 306, 310-11, 736 P2d 178 (1987).
We certify the following ballot title to the Secretary of State:
“AMENDS CONSTITUTION: VEHICLE, FUEL TAKES USABLE TO REDUCE TRAFFIC, POLLUTION
“QUESTION: Shall Constitution permit using motor vehicle and fuel taxes for surface transportation projects that reduce motor vehicle pollution or traffic?
“SUMMARY: This measure would amend the Oregon Constitution. Under current constitutional provisions, proceeds from taxes on motor vehicle fuel and taxes and fees on motor vehicles may be used only for ‘construction, reconstruction, improvement, repair, maintenance, operation and use’ of public highways and roadside rest areas. The measure *4would allow those funds also to be used for ‘surface transportation projects,’ such as certain bus, rail, bicycle and pedestrian projects, ‘which reduce the traffic burden or pollution from motor vehicles on public roads.’ ”
Ballot title certified.